                                             DECLARATION

       I, Bryan Moultis, pursuant to 28 U.S.C. § 1746, under penalty of perjury and pursuant to

the laws of the United States, state that the following is true and correct to the best of my knowledge

and belief:

        1.       I, Bryan T. Moultis, am a Special Agent (S/A) of the Department of Homeland

Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations

(HSI). I have been employed over four years as an HSI SIA and have completed the DHS Federal

Law Enforcement Training Center (FLETC) Criminal Investigator Training Program (CITP}. I am

currently assigned to the HSI Resident Agent in Charge Raleigh, North Carolina Field Office (HSI

RAC/RA), and my duties include conducting criminal investigations for violations of Titles 8, 18,

19, and 21 of the United States Code, to include violations of immigration offenses, trafficking of

contraband and prohibited goods into the United States, attempting to obtain visas by fraud, making

false statements, and intellectual property rights infringements. Prior to my appointment as an HSI

S/A, I was employed as a civilian S/A with Army Criminal Investigation Command, Major

Procurement Fraud Unit, for a period of two years, where I performed sophisticated fraud and

corruption investigations. This declaration is based on my own knowledge and experience as well

as information provided by other federal, state, and/or local law enforcement agencies.

       2.        This declaration is made in support of the forfeiture of $13,930 in U.S. currency

seized from Mohamed Yeslem Quid Izid Bih ("IZID BIH") pursuant to Title 18, United States

Code, Section 981 and Title 18, United Stated Code, Section 1956.

       3..       This forfeiture action arose from criminal investigations of IZID BIH's illegal

trafficking in contraband cigarettes in Cumberland County and elsewhere in North Carolina.


                                                                                        GOVERNMENT
                                                                                          EXHIBIT -
                                                                                               I\

             Case 5:19-cv-00263-BO Document 1-1 Filed 06/27/19 Page 1 of 6
                            October 2018 Investigation and Surveillance

        4.         In or about October 2018, the Cumberland County Sheriffs Office Organized

Crime Unit, working with Homeland Security Investigations, were investigating a ring of cigarette

traffickers.

        5.         On multiple instances, officers observed multiple individuals, including IZID BIH,

drop off and/or pick up large quantities of cigarettes from a storage unit located at American Flag

Storage in Hope Mills, North Carolina.

        6.         Specifically, on October 4, 2018, Akram Ali Amer, Mohamed Hafed Abdou, and

IZID BIH traveled to the storage with a large quantity of cigarettes for the purpose of storing and

later transporting the cigarettes to Virginia. Officers observed men at the unit backing vehicles into

the unit, where it appeared that the vehicles were loaded or unloaded.

        7.         Four days later, on October 8, 2018, officers surveilling the facility observed IZID

BIH arrive at the storage unit driving a blue Chevy Equinox registered in his name. Other vehicles

arrived to the unit as well, including a Toyota van driven by Abdou. IZID BIH backed the blue

Chevy Equinox halfway into the unit, where it remained for several minutes. IZID BIH then pulled

the Equinox out of the unit, and a Dodge van backed into the unit. This process was repeated for

other vehicles.

        8.         Ultimately, the Dodge van that had been backed into the unit departed the unit, and

inside the van officers observed a blue blanket covering cartons of cigarettes. The Dodge van and

the Toyota van then departed the facility and traveled northbound until they crossed the Virginia

line.

        9.        The next day, on October 9, 2018, officers again observed Abdou arrive at the

storage unit. A few minutes later, IZID BIH arrived, spoke with Abdou, and backed his vehicle

into the storage unit. As he backed inside, officers observed cartons of cigarettes in the rear of
                                                    2


               Case 5:19-cv-00263-BO Document 1-1 Filed 06/27/19 Page 2 of 6
IZID BIH's vehicle. After approximately six minutes, IZID BIH exited the unit and left the storage

facility.

                                 The Januar:y 15. 2019 Seizure of $13.930
            10.       On Tuesday, January 15, 2019 Corporal (Cpl.) Kevin Hamlet and Senior Sergeant

(Sgt.) Tim Bailer of the Cumberland County Sheriff's Office Interstate Criminal Enforcement

Team observed a gray Ford F-150 at the 48 mile marker traveling northbound on Interstate 95. The

vehicle was driving erratically and failing to maintain lane.

            11.       As the officers were attempting to overtake the vehicle, it made a quick exit from

the interstate into the rest area between the mile 48 and mile 49 markers. Cpl.. Hamlet followed the

vehicle into the rest area. Cpl. Hamlet observed the driver exit the vehicle. The driver quickly got

on the phone and appeared to be hiding his face as he was .walking away, which appeared to Cpl.

Hamlet to be suspicious behavior.

            12.       The deputies did not approach the vehicle at the rest area but returned to 1-95,

continued to the 54 mile marker, and began observing traffic. A short time later, Cpl. Kevin Hamlet

and Sgt. Tim Bailer observed the same gray Ford F-150 pass their location. The vehicle was

following another vehicle too closely as it passed by.

            13.       Cpl. Hamlet and Sgt. Bailer stopped the Ford F-150 as it traveled northbound on

1-95, near mile marker 57.

        14.           Sgt. Bailer made contact with the driver of the Ford F-150 who was identified as

IZID BIH. IZID BIH indicated that the vehicle was a rental vehicle, but he could not find the rental

contract initially.

        15.           While IZID BIH was obtaining his license and the vehicle's registration, he opened

the center console and Sgt. Bailer observed a black plastic bag in the console of the vehicle. The

black plastic bag contained something square in shape. Sgt. Bailer also noted IZlD BIH became
                                                      3


                  Case 5:19-cv-00263-BO Document 1-1 Filed 06/27/19 Page 3 of 6
nervous as he looked for the vehicle registration and rental contract.

        16.       After checking IZID BIH's license, Sgt. Bailer spoke further with IZID BIH and

issued him a warning to maintain his lane and allow more room while following. Sgt. Bailer then

requested consent to search the vehicle. IZID BIH consented to a search. Sgt. Bailer' asked IZID

BIH if he had any large sums of money in the vehicle, and IZID BIH responded that he had

$13,900.00 in the truck. Sgt. Bailer asked what the money was for and IZID BIH replied that it

was to pay the gas bill and lottery bill in Raleigh. IZID BIH also indicated the money was for two

different businesses. ·

        17.       Sgt. Bailer performed a systematic search of the vehicle and located a bag lying on

the front seat with several bank bags and receipts in it. That paperwork in and around this bag

looked like it came from several stores. Sgt. Bailer also located United States currency in the bank

bag in the amount of approximately $2,300.00.

        18.       During the search of the vehicle, Sgt. Bailer also located several ledgers and

various paper documents. These documents indicated that IZID BIH had been buying large

quantities of cigarettes in Raleigh from Sam's Club. Sgt. Bailer located the rental contract for the

vehicle in the eye glass holder in the roof liner. The vehicle was rented in IZID BIH's name. Sgt.

Bailer opened up the bottom compartment between the two front seats and located a black bag

containing seven (7) bundles of United States currency. The bundles were wrapped in rubber

bands. Unlike the other $2,300, there were no paper documents or receipts discovered in the bag

with the seven bundles of currency.·

        19.       As part of law enforcement's investigation, Sgt. Bailer contacted Sgt. David

Borresen of the Cumberland County Sheriffs Office Organized Crime Unit to alert him to the to

the traffic stop of IZID BIH. Sgt. David Borresen advised Sgt. Bailer that IZID BIH was involved

in cigarette trafficking and was currently under criminal investigation by the Office's Organized
                                                  4


              Case 5:19-cv-00263-BO Document 1-1 Filed 06/27/19 Page 4 of 6
Crime Unit.

       20.       Cpl. Hamlet and Sgt. Bailer escorted IZID BIH to the Cumberland County Sheriffs

Office Annex to complete searching the vehicle and provide receipts for the property seized.

       21.       Sgt. Bailer took the currency .discovered during the vehicle search to PNC bank on

Ramsey Street m Fayetteville, North Carolina. The currency was counted, totaling $13,930. The

bank issued a cashier's check in the same amount to U.S. Customs and Border Protection.

       22.       The Cumberland County Sheriffs Office Organized· Crime Unit and Homeland

Security are currently conducting an open investigation of cigarette smuggling based in and around

Cumberland County, North Carolina. As a result of that investigation, IZID BIH had on three

separate occasions been. observed making deliveries of bulk cigarettes to storage units in

Cumberland County for interstate transport.

       23.       The above referenced investigation resulted in Sam's Club providing IZID BIH's

purchase history. Those records indicated that between January 2018 and March 2019, IZID BIH ·

purchased 20,956 cartons of cigarettes from Sam's Club. The records also indicated that the total

cost of these cigarettes was $1,090,701.

       24.       On June 19, 2019, a grand jury in the Eastern District of North Carolina returned

·an eight-count criminal indictment against IZID BIH and more than twenty of his co-conspirators.

IZID BIH was charged with two criminal counts, including conspiring to illegally traffic in

cigarettes and conspiring to launder money. The criminal indictment remains sealed.

                                              CONCLUSION

       25.       Based on the foregoing, probable cause exists to believe that the aforementioned

$13,930 in U.S. currency constitutes or is derived from proceeds traceable to specified unlawful

activities, as defined in 18 U.S.C. § 1956(c)(7), including trafficking in contraband cigarettes.

       26.       The foregoing facts are therefore sufficient to support a reasonable belief that the
                                                  5


             Case 5:19-cv-00263-BO Document 1-1 Filed 06/27/19 Page 5 of 6
$13,930.00 in U.S. currency is forfeitable to the United States pursuant to Title 18, U.S.C. § 981 (c).



       Executed this _26_ day of June, 2019




       Bryan Moultis
       Special Agent
       Homeland Security Investigations




                                                  6


           Case 5:19-cv-00263-BO Document 1-1 Filed 06/27/19 Page 6 of 6
